This is a suit instituted by Eddie Rusillion, Curator of Joseph Dalovisio, interdict, against the alleged interdict's sisters to have certain contracts and transactions, especially the sale of his interest in his deceased mother's estate, set aside on the ground that at the time they took place he was mentally incompetent and therefore unable to enter into a legal contract, and for a monied judgment against them both, in solido, in the sum of $6223.33. In the alternative he prays that in the event the court should hold that the interdict's estate is not the owner of the property he seeks to recover for it, that he recover of the defendants, in addition, the sum of $2990.36, that being the actual value of the buildings and improvements placed on the property by the interdict.
The thing and the amount in dispute are both far in excess of the sum of $2000 and this court is therefore without jurisdiction to hear this appeal. Constitution 1921, Article VII, Section 10. In oral argument before this court counsel for appellant realized that he had mistaken his right of appeal and conceded that the case should properly have been appealed to the State Supreme Court.
Under the provisions of Act No. 19 of 1912 it becomes necessary therefore for us to transfer the appeal and it is now accordingly ordered that this appeal be now transferred to the State Supreme Court within sixty days from the date hereof. *Page 603